DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
2.  The amendment, filed 12/13/21, has been entered. Claims 1-20 are pending and under examination. Claims 1, 8, 11 and 18 are amended.

Information Disclosure Statement
3.  The information disclosure statement (IDS) submitted on 12/13/21 was filed and entered.  The submission is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 09/20/21:
The objection of claims 8 and 18, found on page 2 at paragraph 4, is withdrawn in light of Applicant’s amendments thereto.

The rejection of claims 1-4, 6-14, and 16-20 under 35 U.S.C. 103 as being obvious over Knopfmacher et al. 2017 (US 2017/0058313) in view of Dutton 1978 (In Methods in Enzymology; 54:411-435), found on page 4 at paragraph 9, is withdrawn in light of Applicant’s amendments thereto; specifically amending to require wherein ORP is monitored in the absence of redox mediators.

The rejection of claims 5 and 15 under 35 U.S.C. 103 as being unpatentable over Knopfmacher et al. 2017 (US 2017/0058313) and Dutton 1978 (Methods in Enzymology, 54:411-435), as applied to claims 1-4, 6-14, and 16-20, and further in view of Kinlen et al. (US 5,218,304), found on page 7 at paragraph 10, is withdrawn in light of Applicant’s amendments to independent claims 1 and 11.
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,944,969, in view of Kinlen et al. (US 5,218,304) and Dutton 1978 (Methods in Enzymology 54:411-435), found on page 11 at paragraph 14, is withdrawn in light of Applicant’s amendments thereto; specifically amending the instant claims to require wherein ORP is monitored in the absence of redox mediators.

The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,963,733, in view of Kinlen et al. (US 5,218,304) and Dutton 1978 (Methods in Enzymology 54:411-435), found on page 16 at paragraph 15, is withdrawn in light of Applicant’s amendments thereto; specifically amending the instant claims to require wherein ORP is monitored in the absence of redox mediators.

New Rejection(s) Necessitated by Applicant’s Amendment
New Rejection: Claim Rejections - 35 USC § 112
5.  The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.  Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time This is a new matter rejection.
Newly-amended, independent claims 1 and 11 now encompass wherein the ORP is monitored in the absence of any added redox mediators.   However, the specification does not adequately describe this negative proviso and therefore the newly added limitations constitute new matter.  In direct contrast, the specification states a bacterial growth inhibitor may be added to the nutrient solution and then specifically identifies, inter alia, methylene blue (e.g. see [0059]; emphasis added).  Methylene blue is an art-recognized redox mediator, as evidenced by Zuhri et al. (2016); see Pertinent Art below. Therefore one of skill in the art would find support for the inclusion of a redox mediator, but not the exclusion of one, because the specification explicitly envisioned the inclusion thereof.  Applicant did not point to support in the specification, by page and line number, for the new limitations recited in the amended claims. Although the PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims, when filing an amendment an applicant should show support in the original disclosure for new or amended claims; See MPEP 714.02 and 2163.06 (“Applicant should therefore specifically point out the support for any amendments made to the disclosure.”). 
Accordingly, absence evidence to the contrary, the newly added limitations in the claims constitute new matter.

Pertinent Art
7.  The following prior art, made of record and not relied upon, is considered pertinent to 
Zuhri et al. 2016 (Effect of Methylene Blue Addition as a Redox Mediator on Performance of Microbial Desalination Cell by Utilizing Tempe Wastewater; International Journal of Technology 6: 952-961) teaches methylene blue is a redox mediator that improves the productivity of the electricity generated (e.g. see Introduction, page 953).

Conclusion
8. No claims are allowed.

9. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

10. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



12.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
January 10, 2022